           Case 1:20-cv-01460-NONE-SAB Document 4 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   SILVIA CLERISA FRAIRE,                             Case No. 1:20-cv-01460-NONE-SAB

12                  Plaintiff,                          ORDER REQUIRING DEFENDANTS TO
                                                        FILE RESPONSIVE PLEADING
13          v.
                                                        SEVEN-DAY DEADLINE
14   ABF FREIGHT SYSTEM, INC., et al.,

15                  Defendants.

16

17          On September 3, 2020, Silvia Clerisa Fraire (“Plaintiff”) filed this action in the Madera

18 County Superior Court against ABF Freight System, Inc., ARCBest Corporation, and Joseph

19 Herrero (“Defendants”) alleging negligence in violation of California law. (ECF No. 1-1.) On
20 October 13, 2020, Defendant removed the action to the Eastern District of California. (ECF No.

21 1.)

22          Pursuant to the Federal Rules of Civil Procedure, “[a] defendant who did not answer

23 before removal must answer or present other defenses or objections under these rules within the

24 longest of these periods: (A) 21 days after receiving--through service or otherwise--a copy of the

25 initial pleading stating the claim for relief; (B) 21 days after being served with the summons for

26 an initial pleading on file at the time of service; or (C) 7 days after the notice of removal is
27 filed.” Fed. R. Civ. P. 81(c)(2).”

28 / / /


                                                    1
           Case 1:20-cv-01460-NONE-SAB Document 4 Filed 10/15/20 Page 2 of 2


 1          Defendant’s notice of removal does not include an answer filed in the state court.

 2 Accordingly, IT IS HEREBY ORDERED that Defendant shall file a responsive pleading within

 3 seven (7) days of the date of entry of this order.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     October 15, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
